EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims, amend the claims as follows:

Cancel non-elected claims 19-21.

1. A liquid-sealed cartridge comprising:
a base plate having a first opening and a second opening; 
a liquid storage formed between a lower surface of the base plate and an upper surface of a second film, the liquid storage storing a liquid;
a first seal sealing the first opening;
	a second seal sealing the second opening;
	a first film provided on an upper surface of the base plate and elastically formed to press each of the first seal and the second seal; and
the second film provided on the lower surface of the base plate,
wherein each of the first seal and the second seal comprising:
a connector connected to the base plate; and 
a separator connected to the base plate, and 
wherein a thickness of the separator is less than a thickness of the connector;
configured to be disconnected from the base plate when the first film presses each of the first seal and the second seal, and 
wherein the first opening and the second opening are in communication through the liquid storage when the separator is disconnected from the base plate.


3.    The liquid-sealed cartridge of claim 1, wherein,  is configured to presssuch that the connector  remains connected to the base plate and the separator is disconnected from the base plate.

16.  The liquid-sealed cartridge of claim 1, wherein
a projection is provided at a lower surface of the first seal, and
a recess is provided at an inner wall of the liquid storage, wherein the projection is configured to be fitted into the recess.

17.   The liquid-sealed cartridge of claim 1, wherein the liquid storage is configured to transfer the stored  upon rotation of the liquid-sealed cartridge at a speed of 100 revolutions per minute (rpm) to 10,000 rpm.

23.  The liquid-sealed cartridge of claim 1, wherein
a projection is provided at a lower surface of the second seal, and 
 configured to be fitted into the recess.

Allowable Subject Matter
Claims 1, 3, 9, 12, 14, 16-17, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the 112 rejections.  The prior art of record such as Yoo, McDevitt, Kadel, and Horri does not teach nor fairly suggest the invention of claim 1 as provided for herein above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798